
	

113 S2923 IS: Alabama-Coushatta Tribe of Texas Equal and Fair Opportunity Settlement Act 
U.S. Senate
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2923
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2014
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To restore an opportunity for economic development by the Alabama-Coushatta Tribe on terms that 
	      are equal and fair, and for other purposes.

	
	
		1.Short title
			This Act may be cited as the
		  Alabama-Coushatta Tribe of Texas 
Equal and Fair Opportunity Settlement Act
.2.Findings; purposes(a)FindingsCongress finds that—(1)it is the policy of the United States to promote tribal self-determination and economic
			 self-sufficiency and to support  the resolution of disputes over
			 historical claims;(2)the United States, pursuant to Federal law and in accordance with several Federal court decisions,
			 has affirmed  the rights of tribes, including the Alabama-Coushatta Tribe,
			 to free and undisturbed  use and occupancy of the aboriginal land of the
			 tribes, including the right  to
			 compensation when those rights are violated;(3)in June 2000, in the case entitled Alabama-Coushatta Tribe of Texas v. U.S. (Fed. Cl. Jun 19, 2000)
			 (No. 3–83), the United States Court of Federal Claims ruled that—(A)the United States violated the fiduciary obligations of the United States by knowingly failing to
			 protect 2,850,000
			 acres of the aboriginal land of the Alabama-Coushatta Tribe;(B)that failure would have consituted a claim eligible to be heard by the Indian Claims Commission
			 established by the first section of the Act of  August 13, 1946 (commonly
			 known as the Indian Claims Commission Act) (60 Stat. 1049, chapter 959) (and terminated by section 23 of that Act (70 Stat. 624, chapter
			 679)); and(C)as described in House Resolution 69 (98th Congress) (November 1, 1983), it was the sense of the
			 House of Representatives that the Federal Government should pay full
			 monetary
			 compensation to the Alabama-Coushatta Tribe for the 2,850,028 acres of
			 aboriginal land
			 illegally occupied by non-Indian settlers after 1845;(4)in October 2002, the United States Court of Federal
			 Claims awarded $270,600,000 as the jointly stipulated amount of economic
			 damages to be recovered by the Alabama-Coushatta Tribe from the United
			 States; and(5)this Act represents a good faith effort on the part of Congress to provide the Alabama-Coushatta
			 Tribe with the compensation that the United States Court of Claims has
			 determined is owed to the Alabama-Coushatta Tribe.(b)PurposesThe purposes of this Act are—(1)to recognize the  loss by the Alabama-Coushatta Tribe of the	aboriginal land and the resulting
			 loss of
			 any economically  productive use of the aboriginal land for decades;(2)to restore an economic development opportunity to the Alabama-Coushatta Tribe on terms that are
			 equal and fair; and(3)to protect the Federal Government and taxpayers from liability
			 arising out of or relating to claims on the aboriginal land.3.Restoration Act amendmentSection 207 of Public Law 100–89 (25 U.S.C. 737) is repealed.4.Dismissal of claimsNot later than 180 days after the date of enactment of this Act, the United States and the
			 Alabama-Coushatta Tribe shall execute and file in each applicable court a
			 motion for dismissal of any pending claim arising out of or relating to
			 the aboriginal land or an interest in the aboriginal land.5.Approval of invalid transfers; extinguishment of claims and aboriginal title(a)Extinguishment of claimsAny claim (including any claim for damages for trespass or for use and occupancy) by, or on behalf
			 of, the Alabama-Coushatta Tribe against the United States or the State of
			 Texas for the loss of aboriginal title shall be deemed to be extinguished.(b)ConstructionNothing in this subsection—(1)affects or limits any personal claim (except for a Federal common law fraud claim) of an individual
			 Indian that is pursued under any law of general applicability that
			 protects non-Indians and Indians; or(2)alters the status of land held in trust by the United States on behalf of the Alabama-Coushatta
			 Tribe.
